Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-12, 15, 16, 19, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al 6645012.
	Regarding claim 1, Ito et al (see Figure below) discloses an electrical connector, comprising: a housing 11 having a card slot 12 and a plurality of openings on two sides of the card slot; and a plurality of contacts 20 each comprising a plurality of separate members 201,202,203, wherein each member is in the shape of a beam with a contact portion 20d, and each contact is inserted into one of the plurality of openings, wherein the plurality of contact portions of each contact is arranged along an inserting direction.

    PNG
    media_image1.png
    709
    1428
    media_image1.png
    Greyscale

Regarding claim 2, Ito et al discloses an end of each member 201-203 away from a mouth of the card slot 12 is fixed in the opening and the contact portion 20d of each member is arranged at an end of the member close to the mouth of the card slot.
Regarding claim 3, Ito et al (see Figure above) discloses the housing 11 has an interfacing surface and a mounting surface which are opposite to each other along the inserting direction; the card slot 12 is arranged in the interfacing surface; and each of the openings comprises a first sub-opening and a second sub-opening which are communicated with each other, wherein the first sub-opening extends from the mounting surface to an inner side wall of the card slot and is communicated with the card slot, and the second sub-opening is located on an outer side of the first sub-opening relative to the card slot, a longitudinal dimension of the second sub-opening is greater than a longitudinal dimension of the first sub-opening, the second sub-opening extends from the mounting surface into the housing, and the card slot extends along a longitudinal direction. 
Regarding claim 4, Ito et al discloses the plurality of members 201-203 of each contact 20 each comprises a main body and a contact arm 20 which are connected to each other, wherein the main body is closer to the mounting surface than the contact arm, the contact portion is located on the contact arm, a longitudinal dimension of the main body of each of the plurality of members is greater than a longitudinal dimension of the contact arm of this member, and the bodies of the plurality of members of each contact are press-fitted into the second sub- opening.
Regarding claim 6, Ito et al discloses the contact arms 20 of the plurality of members 201-203 of each contact 20 are accommodated in the first sub-opening.
Regarding claim 8, Ito et al discloses each of the openings further comprises a third sub-opening, wherein the third sub-opening is communicated with the first sub-opening, and the third sub-opening is located on the outer side of the first sub-opening relative to the card slot, the third sub-opening is closer to the interfacing surface than the second sub-opening, and a longitudinal dimension of the third sub-opening is greater than the longitudinal dimension of the first sub-opening.
Regarding claim 9, Ito et al discloses the first sub-opening and the third sub-opening extend to the interfacing surface.
Regarding claim 10, Ito et al discloses the plurality of members 201-203 of each contact 20 is arranged along the inserting direction; the closer to a mouth of the card slot 12 a member is, the closer to an outer side relative to the card slot in a transverse direction the member is; and the transverse direction is perpendicular to the inserting direction and perpendicular to a longitudinal direction in which the card slot extends.
Regarding claim 11, Ito et al discloses at least one of the plurality of members 201-203 of each contact 20 has a protrusion (see Figure above), and this member is engaged with an adjacent member through the protrusion.
Regarding claim 12, Ito et al discloses an electrical connector with the recited limitations as discussed above.
Regarding claim 15, Ito et al discloses the first member 202 further comprises: a first main body, wherein the first main body has a first end and a second end which are opposite to each other, and the first end is closer to a mouth of the card slot 12 than the second end; and a first contact arm (see Figure above), wherein the first contact arm has an inverted J shape, an opening direction of the J shape is identical with the inserting direction, a long end portion of the first contact arm is connected to the first end of the first main body, the first contact portion is arranged at a short end portion of the first contact arm, and the first contact arm is located on an inner side of the first main body relative to the card slot.
Regarding claim 16, Ito et al discloses the second member 201 is located on an inner side of the first member 202 relative to the card slot and comprises: a second main body, wherein the protrusion (see Figure above) is arranged on the second main body, the second main body is engaged with the first main body through the protrusion, the second main body has a third end and a fourth end which are opposite to each other, and the third end is closer to the mouth of the card slot 12 than the fourth end; and a second contact arm, wherein the second contact arm has a V shape with an opening towards an outer side of the card slot, so that an corner point of the V shape faces the card slot, one end of the second contact arm is connected to the third end of the second main body, the second contact portion is located at the corner point, and the second contact arm is located on an inner side of the second main body relative to the card slot.
Regarding claim 19, Ito et al discloses the housing 11 further has openings, the openings are in two sides of the card slot, and the first main body and the second main body of each contact are press-fitted into the same opening.
Regarding claim 22, Ito et al discloses the second member 201 further comprises a mounting terminal portion 20b, wherein the mounting terminal portion extends along a transverse direction from the fourth end of the second main body and is located outside the housing 11, and the transverse direction is perpendicular to the inserting direction and perpendicular to an extending direction of the card slot 12.
Regarding claim 23, the method limitations are deemed to be inherent in the structure of Ito et al set forth above. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al as applied to claims 4 and 19 above, and further in view of Mito 2016/0190724.
	Mito (front page) discloses the main body 22 of the contact has an elastic lug 25, and to provide the main body of Ito et al with an elastic lug thus would have been obvious, to better secure the member to the housing 11.
 Claims 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al.
Regarding claim 7, the specific shape of the opening of Ito et al between the first and second sub-openings is deemed to have been an obvious matter of routine experimentation. 
	Regarding claims 17 and 18, to form the connecting arm (see Figure above) of Ito in a V shape is deemed to have been an obvious matter of design, depending on the amount of resiliency required.
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the protrusion being inserted into the positioning groove; in combination with the rest of the subject matter of the respective base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833